—In an action to recover damages for defamation, the plaintiff appeals from an order of the Supreme Court, Queens County (Leviss, J.), dated June 14, 1991, which (1) granted the defendants’ motion to dismiss the complaint, and (2) denied the plaintiff’s cross motion to amend the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendants’ motion to dismiss the complaint (see, Wilson v Merrill Lynch, Pierce, Fenner & Smith, 66 NY2d 988; WDM Planning v United Credit Corp., 47 NY2d 50; Angel v Levittown Union Free School Dist. No. 5, 171 AD2d 770) and did not improvidently exercise its discretion in denying the plaintiff’s cross motion for leave to serve an amended complaint (see, CPLR 3025 [b]; Citrin v Royal Ins. Co, 172 AD2d 795). Balletta, J. P., Eiber, O’Brien and Pizzuto, JJ., concur.